STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              March 28, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
BRANDON GERACE,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0137 (BOR Appeal No. 2047495)
                   (Claim No. 2012001057)

LOGAN HYDRAULICS COMPANY,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Brandon Gerace, by John Blair, his attorney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. Logan Hydraulics Company, by Jeffrey
Brannon and Shawna White, its attorneys, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated January 18, 2013, in
which the Board affirmed a July 26, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s November 23,
2011, decision closing Mr. Gerace’s claim for temporary total disability benefits. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        On June 28, 2011, Mr. Gerace injured his right wrist while lifting a piece of sheet metal
in the course of his employment as a welder with Logan Hydraulics Company. Later that day,
Mr. Gerace was diagnosed with a right wrist sprain and an old right scaphoid fracture. On July
19, 2011, the claim was held compensable for a right wrist sprain. Mr. Gerace began treating
with Alan Koester, M.D., who diagnosed him with a right wrist sprain/strain with an underlying
right scaphoid nonunion. Dr. Koester noted that the scaphoid nonunion occurred during a
motorcycle accident five years earlier. He then concluded that the scaphoid nonunion was
                                                1
aggravated by Mr. Gerace’s work-related injury. Dr. Koester performed a surgical stabilization
of the scaphoid on October 13, 2011. On November 3, 2011, Prasadarao Mukkamala, M.D.,
performed an independent medical evaluation. Dr. Mukkamala concluded that the October 13,
2011, surgery was not necessitated by the compensable injury. He further concluded that the
compensable injury was a simple sprain/strain and that the surgery was performed to treat a
nonunion of the scaphoid resulting from an earlier non-compensable injury. On November 23,
2011, the claims administrator closed Mr. Gerace’s claim for temporary total disability benefits.

        In its Order affirming the November 23, 2011, claims administrator’s decision, the Office
of Judges held that the evidence of record demonstrates that the claim was properly closed for
temporary total disability benefits. Mr. Gerace disputes this finding and asserts that he required
right wrist surgery as a result of his compensable right wrist sprain, and further asserts that the
claim was improperly closed for temporary total disability benefits because he was still
recovering from the right wrist surgery at the time of the closure for temporary total disability
benefits.

        The Office of Judges concluded that Dr. Mukkamala’s determination that Mr. Gerace had
reached maximum medical improvement on November 3, 2011, would in itself be sufficient to
close the claim for temporary total disability benefits pursuant to West Virginia Code § 23-4-7a
(2005). The Office of Judges then found that the evidentiary record establishes that Dr. Koester
performed the afore-mentioned right wrist surgery in order to repair a scaphoid fracture of the
right wrist, and further found that said right wrist fracture occurred during a 2006 non-work­
related motorcycle accident. The Office of Judges then noted that the only compensable
diagnosis in the instant claim is a right wrist sprain, and found that the evidence of record does
not indicate that the right wrist surgery was medically necessary or reasonably required to treat
the compensable wrist sprain. The Board of Review reached the same reasoned conclusions in its
decision of January 18, 2013. We agree with the reasoning and conclusions of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: March 28, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                2